Citation Nr: 0029380	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension and 
heart disease, claimed as secondary to a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1957 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1998 and 
February 1999 by the Department of Veterans Affairs (VA) 
Huntington, West Virginia, Regional Office (RO).


REMAND

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic 
disorder, such as degenerative arthritis or a cardiovascular 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection is currently 
in effect for post-traumatic stress disorder, rated as 50 
percent disabling.

Regarding the veteran's claim for service connection for a 
back disorder, the Board notes that the veteran's service 
medical records show that he was treated on a couple of 
occasions for complaints of pain in the back.  A record dated 
in December 1957 shows that while being treated for a urinary 
tract infection the veteran reported a complaint of back pain 
which the examiner said he doubted was due to anything but a 
chronic lumbar strain.  The only other complaint of back pain 
noted in service was from several years later in December 
1960.  On that occasion, the veteran reported that he fell on 
his back while pushing a car on ice.  He said that he could 
walk well.  He had a complaint of pain between the scapulae.  
On examination, there was slight tenderness to palpation 
around T2-T5.  He could flex and extend the back.  The 
impression was back trauma.  Medication was prescribed.

The report of a medical history given by the veteran in 
January 1966 for the purpose of his discharge from service 
shows that he denied having a history of recurrent back pain.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of the spine was normal.  
There is also no medical evidence that arthritis of the spine 
was manifest to a compensable degree within one year after 
separation from service.

Post service medical records dated many years after 
separation from service show that the veteran has received 
treatment for back problems.  For example, a record dated in 
December 1973 from Joseph L. Ervin, a chiropractor, shows 
that the veteran hurt his back while working on a car.  The 
date of onset was December 30, 1973.  He said that the last 
time he had problems was 4 to 5 years earlier when he was 
bending down to lay something on the floor.  More recent VA 
medical records, such as a record dated in November 1999, 
show that the veteran's current complaints pertaining to his 
back arose when he was knocked down and injured by a cow at a 
livestock sale.  

After reviewing the evidence which is of record, the Board 
finds that additional development of evidence is warranted.  
The Board notes that the veteran has not been afforded a VA 
orthopedic examination in connection with his claim for 
service connection for a back disorder.  Such an examination 
would allow an opportunity to obtain a medical opinion 
regarding whether any current back disorder is related to 
service.  

Regarding the claim for secondary service connection for 
hypertension and heart disease, the Board notes that the 
veteran contends that his hypertension and heart disease were 
caused or aggravated by his service-connected post-traumatic 
stress disorder.  VA records pertaining to treatment of the 
veteran's cardiovascular disorder such as a record dated in 
January 1999 contain lists of the veteran's risk factors for 
cardiovascular disease including his age, gender, high 
cholesterol, and family history, but do not mention post-
traumatic stress disorder.  The veteran reported in a letter 
dated in February 2000 that his doctors had told him that his 
heart disease was caused or aggravated by his service-
connected post-traumatic stress disorder.

The veteran has not been afforded a cardiology examination in 
connection with this claim.  Such an examination would allow 
an opportunity to obtain a medical opinion regarding the 
cause of the veteran's current hypertension and heart 
disease.  

In view thereof, the Board has determined that the appellant 
should be afforded VA examinations for the purpose of 
obtaining a fully informed medical opinions regarding the 
veteran's claims.  Accordingly, to ensure that the VA has met 
its duty to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
relationship, if any, between the 
veteran's current disabilities of the 
back and the complaints noted in service.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should review the veteran's service 
medical records, and the post-service 
treatment records.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
complaints and injuries which occurred in 
service resulted in his current back 
disorder.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the relationship, if any, between the 
veteran's current hypertension and heart 
disease and his service connected post-
traumatic stress disorder.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the veteran's treatment records 
pertaining both to his cardiovascular 
disorders and his post-traumatic stress 
disorder, and then render an opinion as 
to whether it is at least as likely as 
not that the post-traumatic stress 
disorder either caused or aggravated the 
hypertension and heart disease.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  After the development requested above 
has been completed, the RO should again 
review the record and determine whether 
the claims for service connection for a 
back disorder and hypertension with heart 
disease may now be granted.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


